Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00895-CR

                        Meliton CHAIREZ-MURILLO,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 226th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR7291
                   Honorable Sid L. Harle, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 25, 2015.


                                        _________________________________
                                        Patricia O. Alvarez, Justice